DETAILED ACTION
This is in response to amendment to application no. 17/594,591 filed on June 14, 2022.
Claims 1, 2, 4-18, and 20-24 are presented for examination.
Claims 3 and 19 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner’s statement of reasons for allowance previously recited in the Office Action mailed March 15, 2020 is hereby incorporated by reference. Furthermore, the prior arts of record do not disclose or suggest at least the limitations of “a photoactive material wherein the DNA-CTMA is coated around a grain boundary of the perovskite crystal structure” as recited in claim 1, “a method of generating a hybrid perovskite crystal structure comprising adding the DNA-CTMA solution into the perovskite acetonitrile solution” as recited in claim 20, and “a biomolecule-perovskite precursor solution comprising a solvent comprising any one or combination of acetonitrile, ethanol, tetrahydrofuran” as recited in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817